Citation Nr: 1511301	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  11-28 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for tinnitus. 

4. Entitlement to an initial evaluation in excess of 30 percent for the period prior to November 29, 2011, for posttraumatic stress disorder (PTSD), and in excess of 50 percent thereafter.  

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1971. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran submitted a notice of disagreement in August 2011; a statement of the case was issued in September 2011; and a VA Form 9 was submitted in October 2011.  

These matters were previously remanded by the Board in March 2014 for the purpose of scheduling the Veteran for a Travel Board hearing.  The Veteran has since withdrawn that request. See April and October 2014 Communications. 

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, entitlement to higher ratings for PTSD, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The claim for service connection for bilateral hearing loss was previously denied in a February 1973 rating decision.  The Veteran did not appeal the decision and it is therefore final.

2. Evidence added to the record since the February 1973 denial is not cumulative or redundant of the evidence of record at the time of such decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1. The February 1973 rating decision that denied service connection for bilateral hearing loss is final. 38 U.S.C.A. § 7104(b) (West 2002); 38. C.F.R. § 20.1103 (2014). 

2. New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the only decision rendered at this time is fully favorable to the Veteran. See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).
New and Material Evidence

The RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss in February 1973. 38 U.S.C.A. §§ 7103; 38 C.F.R. § 20.1103.  That decision is final because the Veteran did not file a timely appeal. 

Although the RO determined in a September 2011 statement of the case that new and material evidence sufficient to reopen the claim for bilateral hearing loss had been submitted, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Id. 

The claim of entitlement to service connection for bilateral hearing loss may be reopened if new and material evidence is submitted. Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in September 2009.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records and his original claim for service connection for hearing loss.  

In support of his application to reopen the claim, the Veteran has submitted multiple statements, dated in October 2010, December 2011, August 2011, October 2010, and January 2012, in which he endorsed hearing loss during and since service.  The Veteran specifically asserts that his hearing loss is the result of acoustic trauma sustained in the course of his duties as an aircraft mechanic.  The Board finds that these statements are new, in that they were not previously considered, and that they are material because they relate to an unestablished fact necessary to substantiate the claim.  Indeed, they provide competent opinions on the question of whether the Veteran's current bilateral hearing loss is related to his active military service.  Additionally, the record now contains a March 2011 VA Audiological examination which reflects that the Veteran has a diagnosis of bilateral sensorineural hearing loss, meeting the criteria set forth under 38 C.F.R. § 3.385.  As this examination report and its relevant findings were not previously of record at the time of the February 1973 rating decision, it is new; moreover, to the extent that it confirms a current hearing loss diagnosis, it is material to the claim for service connection for such disorder. 

Thus, for these reasons, the claim for service connection for bilateral hearing loss is reopened.


ORDER

New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss and the claim is reopened. 


REMAND

SSA Records

As an initial matter, the Veteran reported that he receives benefits from the Social Security Administration (SSA). See VA Treatment/Progress Notes, 2011.  Although he did not specify the nature of those benefits or whether they are based on disability, the Board notes that was under the age of 65 in 2011.  Pursuant to the duty to assist, these records should be requested. See 38 C.F.R. § 3.159(c)(2)(2014); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

VA Treatment Records - Prior to 2010, and After 2011

The record also suggests that there are outstanding VA and/or private treatment records dated prior to 2010 and after 2011.  In this regard, the only VA treatment records currently contained in the claims file/Virtual VA are dated from December 2010 to December 2011.  Those records make reference to VA treatment prior to 2010, as well as ongoing treatment for mental health (Mental Health Group Counseling) after December 2011.  On remand, updated/outstanding records should be obtained from VA and any private providers. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Service Connection - Hearing Loss and Tinnitus

The Veteran contends his tinnitus bilateral hearing loss are the result of acoustic trauma sustained in-service while serving as an aircraft mechanic on flight decks.  

Service records confirm that his military occupational specialty (MOS) was that of an "aircraft mechanic."  Accordingly, acoustic trauma is conceded in this case.  Service treatment records (STRs) reflect normal hearing at the time of the Veteran's entry to service.  A February 1969 Audiometric Record shows a threshold shift in both ears (and in the left ear up to 25 decibels at 500 Hz and 1000 Hz).  A threshold shift is also shown when comparing the audiometer findings at entry (at which time all threshold values were noted to be 0) to those at the time of separation.  

The Veteran has reported ongoing tinnitus and hearing loss since service.  

A March 2011 VA audiological examination establishes that the Veteran has a current bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385; the examination report also establishes a tinnitus diagnosis.  The March 2011 VA audiological examination was conducted in conjunction with the Veteran's claim for tinnitus.  The examiner provided an opinion regarding tinnitus, and an unsolicited opinion regarding hearing loss, stating that tinnitus and hearing loss were "more likely related to the nerve damage that occurred after separation."  The examiner did not provide a rationale for this opinion, other than noting that hearing was normal upon separation, nor did he explain the etiology of the purported post-service "nerve damage" (note: the Veteran has denied post-service occupational noise exposure).  The examiner also failed to address the documented threshold shifts in-service, as well as the Veteran's competent statements concerning onset/continuity.  

In light of the foregoing, the Board finds that remand is warranted to obtain an addendum medical opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Increased Rating - PTSD

The Veteran was last afforded a VA PTSD examination in November 2011.  Since that time, he has asserted that his PTSD symptoms are productive of total social and occupational impairment (i.e., 100 percent rating). See March 2012 Statement from Veteran.  Specifically, he has described gross impairment in his thought process; delusions/hallucinations; and suicidal/homicidal thoughts.  Such findings were not present upon VA examination in November 2011.  Therefore, as the evidence suggests that the Veteran's PTSD symptomatology may have increased in severity since the November 2011 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his service-connected PTSD. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board additionally notes that the VA mental health treatment records in the claims file/VBMS are only current through December 2011; as noted above, the record reflects that the Veteran receives ongoing mental health treatment through the Mental Health Group at the Durango VAMC.  These records are relevant to the current claim for a higher rating and should be associated with the claims file as directed below. See Bell, supra.   

TDIU 

The Veteran's claim for a TDIU is inextricably intertwined with the service connection and PTSD rating issues being remanded. See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, entitlement to a TDIU must again be considered after completion of the other development directed herein.


Accordingly, the case is REMANDED for the following action:

1. Obtain any Social Security Administration records pertinent to the Veteran's claim for Social Security benefits, including a copy of any decision and copies of the medical records relied upon concerning that claim.  If records are not obtained, the claims folder should contain documentation of the attempts made to obtain the records.

2. Obtain relevant VA treatment records for the period prior to December 2010 and after December 2011 to the present.  This should specifically include all records of VA mental health treatment from the Durango VAMC.  All records obtained should be associated with the claims file. 

If the RO cannot locate the Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  

3. Ask the Veteran whether there are any outstanding private treatment records pertinent to the claims on appeal.  After any appropriate releases have been signed, all reported private treatment records should be requested. 

4. After all outstanding records have been associated with the claims file, return the Veteran's claim file to the examiner who conducted the March 2011 VA examination or, if that examiner is unavailable, to another suitably qualified VA examiner for an opinion concerning the etiology of the Veteran's bilateral hearing loss and tinnitus.  The examiner must note that, under applicable law, the absence of in-service evidence of tinnitus or a hearing disability is not always fatal to a service connection claim.  After a review of the claim file, the examiner should express an opinion as to:

a. Is it as likely as not (50 percent probability or greater) that hearing loss manifested after his discharge from service is related to the noise exposure during service? Please explain why or why not.  In other words, please explain why the normal audiological findings at separation, despite the documented threshold shifts in-service, indicate that the Veteran's current hearing loss is not related to his noise exposure in service as an aircraft mechanic.  Please also explain the nature/etiology/significance of the post-service "nerve damage" cited by the March 2011 VA examiner. 

b. Is it as likely as not (50 percent probability or greater) that tinnitus first manifested after his discharge from service is related to the noise exposure during service? Why or why not?  In other words, please explain why the normal audiological findings at separation, despite the documented threshold shifts in-service, indicate that the Veteran's current tinnitus is not related to his noise exposure in service as an aircraft mechanic.  Please also explain the nature/etiology/significance of the post-service "nerve damage" cited by the March 2011 VA examiner

If that examiner is unavailable, the claims file should be sent to another VA examiner with appropriate expertise, to provide the requested addendum. If a new examination is deemed necessary, one should be scheduled.

A complete rationale should be provided for any opinion given.

5. After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD. 

The examiner should also specifically address the impact such disability has on the Veteran's employability.  Specifically, the examiner should elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected PTSD alone precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

A complete rationale should be provided for any opinions given.

6. After completing the above actions, the RO must readjudicate the Veteran's claim on appeal.  The issue of entitlement to a TDIU must also be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran. After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


